Citation Nr: 1636425	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-11 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to November 1973 and from March 1975 to January 1977.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2012 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma, that in pertinent part denied entitlement to service connection for residuals of head injury.  

The Veteran was afforded a personal hearing at the RO in February 2013.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has conducted a special review of traumatic brain injury (TBI) examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual. See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In addition, the appellant has requested reprocessing of this appeal under VA's special TBI review.  Accordingly, the Board is remanding the case in order to schedule the appellant for a new examination. See 38 U.S.C.A. § 7107(f)(2) (2015).

The Board is required by statute to adjudicate cases in docket order except for situations which fall under 38 U.S.C.A. § 7107(f) such as with the TBI issue discussed above.  As this case is not yet ready for adjudication due to the pending hearing request, the Board is prohibited from issuing a decision on any of the other issues on appeal.  Accordingly, any additional issues which have been certified to the Board remain pending at the Board and will be addressed in a separate decision when the appeal is in docket order.

This remand will not impact the appellant's pending request for a hearing before the Board, to include his place on the Board's hearing waitlist.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a TBI examination by one of the four designated specialists cited above (physiatrist, psychiatrist, neurologist, or neurosurgeon), and perform any other action deemed appropriate in conjunction with the Secretary's grant of equitable relief in this matter.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


